Citation Nr: 0629009	
Decision Date: 09/13/06    Archive Date: 09/20/06

DOCKET NO.  90-51 551A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1952 to 
February 1955.

In an August 1992 decision, the Board of Veterans' Appeals 
(Board) denied the veteran entitlement to a compensable 
rating for his service-connected bilateral hearing loss.  He 
appealed the Board's decision to the United States Court of 
Veterans Appeals (currently known as the United States Court 
of Appeals for Veterans Claims, hereinafter referred to as 
the Court).  In an April 1993 Memorandum Decision, the Court 
granted the Secretary's motion for summary affirmance of the 
Board's August 1992 decision.

In April 1997, the RO received the veteran's request for a 
compensable rating for his service-connected bilateral 
hearing loss.  The RO denied his claim and the veteran 
appealed.  In a March 1998 decision, the Board denied the 
veteran's claim.  In June 1998, the veteran filed a motion 
for reconsideration of the Board's March 1998 decision.  The 
motion was denied in April 1999 and the veteran filed a 
timely Notice of Appeal with the Court appealing the March 
1998 Board decision.

In a March 2001 order, the Court granted the Secretary's 
unopposed Motion for Remand of the Board's March 1998 
decision and to Stay Further Proceedings.  Pursuant to the 
actions requested in the Motion, the Court vacated the 
Board's decision denying a compensable rating for his 
service-connected bilateral hearing loss, and remanded the 
issue to the Board for issuance of a readjudication decision 
that took into consideration the Veterans Claims Assistance 
Act of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq. 
(West 2002 & Supp. 2005)).

In an April 2002 decision, the Board denied the veteran 
entitlement to a compensable rating for bilateral hearing 
loss. He appealed that decision to the Court.

In a January 2003 order, the Court granted the parties' Joint 
Motion for Remand of the Board's April 2002 decision and to 
Stay Further Proceedings.  Pursuant to the actions requested 
in the Joint Motion, the Court vacated the Board's decision 
for a compensable rating for his service-connected bilateral 
hearing loss, and remanded all issues to the Board for 
issuance of a readjudication decision that took into 
consideration and was in compliance with the VCAA and to 
afford the veteran a contemporaneous VA audiology 
examination.

The case was remanded to the RO in August 2003 and in June 
2004 to ensure full compliance with the provisions of the 
VCAA and to have the veteran scheduled for a VA audiology 
examination.  The Board denied a compensable rating for 
bilateral hearing loss by decision of January 2005.

In a March 2006 order, the Court again has granted the 
parties' Joint Motion for Partial Remand.  Pursuant to the 
actions requested in the Joint Motion, the Court remanded 
that part of the Board's decision that denied a compensable 
rating for bilateral hearing loss and dismissed another 
issue.  On remand, the Court has requested the Board to 
determine, by a new audiological examination if necessary, 
whether the application of the ratings table adequately 
reflects the functional abilities of the veteran's hearing 
under the ordinary circumstances of life, including 
employment, and whether an extraschedular rating for the 
veteran's hearing loss is appropriate.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

The Board finds that the Court has ordered additional 
development with respect to the veteran's claim, pursuant to 
the terms of the Joint Motion For Partial Remand as noted 
above.  Further examination and adjudication is needed.  In 
part, the Board cannot address extraschedular ratings in the 
first instance.

In addition, during the pendency of the appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess and Hartmann v. Nicholson, which held that the 
VCAA requires the VA to provide the claimant with notice of 
missing information and evidence that will assist in 
substantiating all the elements of the claim.  Dingess and 
Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Accordingly, the case is REMANDED for the following actions:

1. The RO should send an appropriate 
letter to the veteran to ensure compliance 
with all notice and assistance 
requirements set forth in the VCAA, its 
implementing regulations, and the Court's 
recent decision in Dingess and Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2. Then the RO should schedule the veteran 
for a new VA audiological examination and 
attempt to determine the veteran's 
functional hearing loss under the ordinary 
circumstances of life, including 
employment as directed in the Joint 
Motion.  The examiner should be requested 
to opine, in writing, whether the 
application of the ratings table 
adequately reflects the functional 
abilities of the veteran's hearing under 
the ordinary circumstances of his life, 
and whether an extraschedular rating for 
the veteran's hearing loss is appropriate.  
Both to accomplish this objective and to 
fulfill the order of the Court, the RO 
should ensure an examination that 
evaluates any hearing loss of the veteran 
under two measures: 1) a reported result 
using only puretone audiometry results and 
2) a reported result using both puretone 
audiometry results plus speech recognition 
scores.  The audiologist should indicate 
what testing manner gives what is 
considered the best measure of hearing 
loss.  When reporting results under the 
first measure, the examiner should state 
whether use of the speech discrimination 
test would not be appropriate in the 
veteran's case because of language 
difficulties, inconsistent speech 
discrimination scores, other regulatory 
provisions, or any other applicable 
reason.

3. Then the RO may request, if these 
schedular evaluations are found 
inadequate, an extraschedular rating from 
the Under Secretary for Benefits, pursuant 
to the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2005).  

4. Thereafter, the RO should readjudicate 
the veteran's claim for a compensable 
rating for bilateral hearing loss.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC should 
contain notice of all relevant actions 
taken on the claim, and a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal since the 
September 2004 SSOC.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



